DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 1 and 8-9, the terms “the stored data” and “the data stored” lack sufficient antecedent basis in the claim and are unclear. Both data and storing are declared by themselves or attached to other constructs earlier in the claim, but not in this manner and combination.
For claims 1 and 6, the term “the secondary node” lacks sufficient antecedent basis in the claim.
For claims 3-5, the terms “the current checkpoint” and “the current subset” lack sufficient antecedent basis in the claim and are unclear. It is suggested that the claims be amended to “a current checkpoint” and “a current subset”
For claims 4, the term “the checkpoint data” is indefinite because there are multiple different forms of checkpoint data declared earlier (set of checkpoint data, and subsets thereof) and so it is unclear which checkpoint data the claim refers to.
For claim 6, the terms “the first group”, “the corresponding page”, “the corresponding memory page”, and “the data storage” lack sufficient antecedent basis in the claim. It is suggested the claim be amended to “a first group”, “a first group corresponding page”, “a first group corresponding memory page”, and “a first group data storage”.
For claims 7-8, the term “the entire checkpoint” and “the checkpoint” lack sufficient antecedent basis in the claim and are unclear. A single checkpoint is not declared earlier in the claim.
For claim 8, the terms “the checkpointed data”, “the original data”, and “the data stored” lack sufficient antecedent basis in the claim. It is suggested the claim be amended to “checkpoint data”, “
For claims 11, the term “the group” lacks sufficient antecedent basis in the claim. It is suggested the claim be amended to “a group”.
For claims 14-15, the terms “about M pages” and “about 512” is indefinite because the meets and bounds of “about” are specifically defined.
For claims 16, the term “the event of failure” lacks sufficient antecedent basis in the claim. It is suggested the claim be amended to “an event of failure”.
Dependent claims inherit rejections.

Allowable Subject Matter
Claims 5-7, 11-12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dekoning (US 6,691,245 B1), in view of Gupta (US 2015/0279929 A1.
For claim 1, 
Dekoning teaches a method of checkpointing in a system have a primary computer and a secondary computer, wherein each of the primary computer and the secondary computer comprise available memory and reserved memory, the method comprising (see abstract, figure 1, col.5 line58 through col.6 line 11: view local and remote hosts 106,109 as said primary and secondary computers; view blocks 116 containing checkpoint information as said reserved memory; view rest of storage local 108 and remote 110 as said respective available memory): determining, by the primary computer, when to initiate a checkpoint point operation (see locations pointed to above: view periodically initiates checkpoint as said); dividing, at the primary computer, a set of checkpoint data into a plurality of subsets (see figures 2-3 and other locations: view checkpoint parts of the volumes as said subsets) , []; transmitting a subset of the plurality of subsets to the secondary computer (view synchronizing and failing over through communication line 122 as said transmitting);  upon receiving, by the secondary computer, the subset, storing the subset of the plurality of subsets in reserved memory (vie locations pointed to above: synchronizing includes receiving and storing); correlating, by the secondary computer, the subset  [] in available memory on the secondary computer (see col.7 lines 6-21 and other locations); determining, by the secondary computer, which bytes of the subset differ from the correlated available [] in the available memory in the secondary computer; and applying checkpoint data from the subset by swapping differences between the subset pages in reserved memory and the stored data in correlated memory [] stored in the secondary node (see col.2 line, 53 through col3. Line 3, col.9 lines 32-37, and other locations: view maintaining consistency throughout as including said).
Dekoning does not explicitly teach “wherein each subset includes one or more memory pages of checkpoint data”, and ”with pages”, and “pages”.
However, Gupta teaches “wherein each subset includes one or more memory pages of checkpoint data”, and ”with pages”, and “pages” (see [0124] and other locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dekoning to include “wherein each subset includes one or more memory pages of checkpoint data”, and ”with pages”, and “pages”, as taught by Gupta, because each one of Dekoning and Gupta teach checkpoints in a mirrored environment therefore they are analogous arts and because checkpoint are performed on data blocks that could be pages, or any other predetermined size block (see [0124] and other locations).


For claim 2, 
The combination of Dekoning and Gupta teaches the limitations of claim 1 for the reasons above.
Gupta further teaches wherein the differences are N-byte differences (all memory is made of bytes, so any differences are also in bytes).

For claim 3, 
The combination of Dekoning and Gupta teaches the limitations of claim 1 for the reasons above.
Gupta further teaches transmitting another subset of the plurality of subsets to the secondary computer in parallel with applying the current checkpoint data from the current subset (see [0025], [0032], [0094], and other locations: components of system operate in parallel, in multiple threads, and as background tasks.). 

For claim 4, 
The combination of Dekoning and Gupta teaches the limitations of claim 1 for the reasons above.
Gupta further teaches applying the checkpoint data from the current subset occurs simultaneously with transmitting another subset from the plurality of subsets (see locations pointed to in rejection to claim 3: system is multitasked). 

For claim 8, 
The combination of Dekoning and Gupta teaches the limitations of claim 1 for the reasons above.
Gupta further teaches upon notification of failure at the primary computer, reversing the checkpoint on the secondary computer by: swapping each of the checkpointed data in available memory on the secondary computer with the original data from available memory on the secondary computer that resides in reserved memory to restore the data stored on the available memory of the secondary computer to a pre-checkpoint state (see [0053] and other locations: view roll back process as said). 

For claim 9, 
The claim recites essentially similar limitations from claim 1. Claim 9 does not recite division into subsets and when to initiate checkpoints (claimed in claim 13).

For claim 10, 
The combination of Dekoning and Gupta teaches the limitations of claim 9 for the reasons above.
The claim further recites essentially similar limitations as claim 2. 

For claim 13, 
The combination of Dekoning and Gupta teaches the limitations of claim 9 for the reasons above.
The claim further recites determining, by the primary computer, when to initiate a checkpoint point operation (see rejection to claim 1). 

For claim 16, 
The combination of Dekoning and Gupta teaches the limitations of claim 9 for the reasons above.
The claim further recites retaining checkpoint data in reserved memory on secondary computer; and rolling back primary computer using retained checkpoint data to a pre-checkpoint state in the event of failure in checkpoint process or in primary computer (see [0053] and other locations). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114